 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause (1) at the time of the aforementioned lockout, Standard was not a memberof said employer association, and (2) it only acts in the capacity of a collective-bargaining agent for and on behalf of its members.As to (1) the record clearly discloses, and I find, that at the time of the 1959lockout, Standard was in arrears in its dues to Respondent Association.Nonethe-less,Respondent Association neither suspended Standard's membership therein, nordid it expel Standard from membership.Furthermore, Standard participated intheMarch 31, 1959, Respondent Association meeting where the members of thatorganization were advised to lock out their employees if the union involved did notaccept Respondent Association's contract terms. In addition, (1) in June 1960Respondent Association billed Standard for dues covering the second quarter of1959 through the third quarter of 1960; (2) under date of July 31, 1959, RespondentAssociation wrote Standard that the Board was seeking certain data concerning thecomplaint case and asked Standard to submit such data; (3) under date of No-vember 12, 1959, Respondent Association sent Standard a letter addressed, "Atten-tion All Members," advising Standard of a forthcoming association dinner meeting,and (4) under date of August 31, 1959, Respondent Association wrote Standardadvising it what had transpired at a meeting of plumbing contractors held on Au-gust 27, 1959. In addition, the parties stipulated in the original proceedings thatStandard was a member of Respondent Association on March 31 and April 1, 1959Under the circumstances, I find no merit to Respondent Association's contentionthat Standard was not one of its members at the time of the lockout in question.As to (2) the Board and court each found that Respondent Association and thoseof its members who had locked out their respective employees had violated Section8(a)(3) and (1) of the Act. The Board ordered Respondent Association as wellas those of its members who had discriminated against their employees to makesaid employees whole for any loss of wages they may have suffered as a result ofthe discrimination against them.The Tenth Circuit enforced said order. It thusfollows that Respondent Association is financially responsible for making the 13Standard discriminatees whole or any loss of pay they may have suffered.?The credited evidence discloses that Standard has long since gone out of businessand that Larry Roberts filed a voluntary petition in bankruptcy on November 13,1962, listing his liabilities about $150,000, and his assets, consisting mainly of "handtools and various small items," about $3,000.3.Conclusions and recommendationsUpon the foregoing findings and computations, I conclude that Respondent As-sociation is obligated to make whole the employees here involved the backpay setforth in the Supplemental Intermediate Report.It is recommended that the Board adopt the foregoing findings and conclusions.7See E.F. Shuck Construction Co., Inc., et al.,114 NLRB 727, enfd.243 F. 2d 519(C.A. 9).Air FilterSales & Service of Denver,Inc.andInternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemen, andHelpers of America,LocalNo. 435.CaseNo. 27-CA-1250.April 30, 1963DECISION AND ORDEROn January 31, 1963, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.142 NLRB No. 49. AIR FILTER SALES & SERVICE OF DENVER, INC.385Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding alleges that the Respondent,Air Filter Sales &Service of Denver, Inc. (herein also called the Company),has refused to bargainwith a labor organization named International Brotherhood of Teamsters,Chauf-feurs,Warehousemen,and Helpers of America,Local No. 435(also referred toherein as the Union),as the duly designated representative of an appropriate bar-gaining unit of employees,thereby violating Section 8(a) (5) and(1) of the NationalLabor Relations Act, as amended(29 U.S.C. 151et seq.;also called the Act herein).'The Respondent has filed an answer which, in material substance, denies the coinmission of the unfair labor practices imputed to it in the complaint.Pursuant to notice duly served upon each of the other parties by the GeneralCounsel,a hearing upon the issues in this proceeding has been held before TrialExaminer Herman Marx,atDenver,Colorado.The General Counsel and theRespondent appeared through,and were represented by, counsel at the hearing; andall parties were afforded a full opportunity to be heard,examine and cross-examinewitnesses,adduce evidence,file briefs,and submit oral argument.The respectivebriefs of the General Counsel and Respondent filed with me since the close of thehearing have been read and considered.2Upon the entire record,and from my observation of the witnesses, I make thefollowing findings of fact:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS;JURISDICTION OF THE BOARDThe Companyis a Colorado corporation;maintains its principal office and placeof business in Denver,Colorado; isthere engaged in the business of assembling,installing,and servicing air filters,refrigeration,and air-conditioning units; and is,and has been at all material times, an employer within the meaning ofSection 2(2)of the Act.Its gross income duringthe yearprecedingOctober 3, 1962 (the date ofa relevantstipulation in evidence) exceeded$50,000, of whichmore than$25,000 was derivedfrom the sale of air-conditioning facilities to, and servicing of, such equipment foriThe complaintwas Issued on August 24, 1962, and is based upona charge filed by theUnion withthe Board on July 2, 1962,and an amendmentthereof filed on August 22, 1962Copiesof the complaint, charge, and amendmenthave been duly served upon the Respondent2The hearing transcript contains misspelledor otherwisegarbled words,obviously theresult ofinaccuratetranscription.For example,the word "authenticity"is transcribed as"ethicacy" (a nonexistent word)at page 106 of the transcript,and "cantankerous" (ameaninglessterm In the context)Is used at various places on page 152 in placeof "con-clusional."However, asthe record presents the material facts and issues,I see no need,at least in the absence of a motion by any of the parties, to undertake correction of thetranscript. 386DECISIONSOF NATIONAL LABOR RELATIONS BOARDa concern named Martin Marietta Company, which performs contracts relating tothe national defense, and uses the air-conditioning facilities for employees engagedin such contractual performance.The Respondent and Martin Marietta Companyalso have an agreement providing for the sale by the former to the latter "during thenext year" (from the date of the stipulation) of similar air-conditioning facilitiesand related services for which it is anticipated that the Respondent will receive morethan $30,000.As the parties have stipulated, the furnishing of air-conditioningequipment and related services to Martin Marietta Company, as described above,"has an impact on national defense."In the course of its business during the year ending October 3, 1962, the Companypurchased from supply sources located outside Colorado goods valued in excess of$20,000, and such products were shipped from such locations into the said State.By reason of such interstate transactions and shipments, and of the sale of goodsand services to Martin Marietta Company, described above, the Respondent is, andhas been at all material times, engaged in interstate commerce, and in operationsaffecting such commerce, within the meaning of the Act.Accordingly, the Boardhas jurisdiction of the subject matter of this proceeding.The assertion of suchjurisdiction will effectuate the policies of the Act?II.THE LABOR ORGANIZATION INVOLVEDThe Union admits to membership individuals employed by the Company; exists forthe purpose, in whole or in part, of dealing, on behalf of employees, with employersconcerning terms and conditions of employment; and is, and has been at all materialtimes, a labor organization within the meaning of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory statementThe Respondent's business affairs are managed by its president, Donald S. Marma-duke, who owned and operated the enterprise as an individual prior to the Company'sincorporation about a year ago.Although the Respondent has a board of directors,which consists of Marmaduke, his wife, and the enterprise's bookkeeper, in actualpractice at least, Marmaduke exercises ultimate control over the Company's person-nel policies.He testified to as much, stating, in effect, that it is he who establishesthe terms and conditions of employment of the Respondent's employees.As the complaint alleges, and the answer admits, "(a)ll employees employed bythe Respondent at its Denver, Colorado, operations, excluding office clerical em-ployees, guards, salesmen other than truck drivers and servicemen, watchmen, pro-fessional employees and supervisors, as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act."The unit has been thus appropriate at all times material to the issuesin this proceeding.The employees in the unit perform "shop and service" functions, and vary innumber from time to time.The record contains much evidence as to the numberon various dates.This relates, presumably, to the issue of the Union's right torepresent the unit.As regards that aspect of the case, the controlling fact, forreasons that will appear, is that the Union represented a majority of the unit onJune 13, 1962, when the Company received a bargaining request from the Union.However, some description of the numerical size of the unit at times other thanJune 13, 1962, is appropriate to bring the evidence in question into accurate focus.In connection with the unit composition, Marmaduke testified that the "usualnumber" of shop and service employees "is seven to nine . . . depending upon theseason," but a document (General Counsel's Exhibit No. 5) prepared by Marmadukehimself from the Company's records runs counter to any claim that the employmentof more than seven such employees is "usual."The exhibit deals with a 2-monthperiod (May 14 to July 13, 1962).During that time, the unit numbered nine ononly 4 days (May 14 to 17); eight for the next 4 working days; and a variable num-ber from five to seven employees (seven most of the time) for the balance of theperiod.It is evident that for the 2-month period, the average number of em-ployees in the unit did not exceed seven; and thus, apart from any question ofefficacy of evidence of the unit size at other times than the date of the bargainingrequest, and, particularly bearing in mind that the 2-month period is the only onefor which concrete employment figures are furnished in the record, I am unable3Ready Mimed Concrete h Materials, Inc.,122 NLRB 318. AIR FILTER SALES & SERVICE OF DENVER, INC.387to accord any operative weight to Marmaduke's generalization that the "usual num-ber" of shop and service employees "is seven to nine." 4The bargaining request mentioned above is contained in a letter dated June 12,1962, written by the Union, through one of its representatives, an organizer namedEdward Toliver, to the Company, and received by the latter on June 13, 1962. Inmaterial substance, the communication set forth a claim that the Union was thenthe collective-bargaining representative of a unit of the Company's employees (whichis the same, for all practical purposes, as the unit found above to be appropriate forbargaining purposes); 5 stated that the Union was in a position to prove "werepresent a substantial majority of such employees"; requested that the Companymeet with the Union "for the purpose of discussing terms of a labor agreementcovering the wages, hours of work, and other conditions of employment"; andsuggested that the meeting be held at a specified place and time.At the time of receipt of the letter, there were five employees in the unit.Fourof these had designated the Union as their bargaining representative, each doingso by signing a card that had the effect of authorizing the Union to represent thesignatory as "collective bargaining agent." 6The letter resulted in a meeting on June 19, 1962, between the Union and theRespondent.The labor organization was represented at the meeting by Toliverand another organizer, M. Edward Dunn; and the Company by Marmaduke andan attorney, F. Nelson Pabst.The business of the meeting opened with an inquiry by Pabst as to its purpose,and Toliver replied that the Union wished to prove its majority status, securerecognition from the Company for itself as the employees' bargaining representative,and bargain with the Company.This was followed by some discussion about theunit composition, the talk centering about the status of "an outside salesman" in theCompany's employ, and the upshot of the matter was that the parties agreed thatthis employee would be excluded from the unit.During the early part of the meeting (probably after the unit discussion, at leastaccording to the sequence of events reflected in Toliver's testimony), Marmadukeor Pabst expressed doubt that the Union represented a majority of the unit, statingthat there had been some recent personnel changes.Toliver replied that he be-*Similarly,I findno weightin testimonyby Marmaduke that the Company "occasionally"uses "temporary help" supplied by a firm named Manpower, Incorporated (evidently anemployment agency).He stated that they are paid by Manpower and are "actually" itsemployees, and not the Company's, although later agreeing with a suggestion in a leadingquestion that whathe means byhis statement that "they are not your employees [is]that they are not on your payroll." The evidence in question is insufficient to support aconclusion that the "temporary help" were in fact employees of the Company, or that theirrelationship to it or toits regularshop and service personnel was such as to warrant theirinclusion in the unit.One may note, in that connection, that the record does not evenestablish the identity of any of such "temporary help" or the length of time any of themdid any work connected with theCompany's business.Moreover, it is far from certainthat any such individual did such work at any material time.At first,Marmaduke testi-fied that he "believe[s]" the Company secured such help "during all of the summer monthsof 1962," but later he stated that "itis possiblethat wehired somepart-time help" duringthe week of June 11 (the week in which the bargaining request was made). He also said,subsequently, that in thatweek"I cannot besure of this, but we were hiring Manpowertemporary help." In short, the testimonyconcerningthe "temporary help" appears to meto be adigression from the material issues.5 The unit definition in theletter,unlike theone foundto be appropriate above, does notexclude "salesmenotherthan truck drivers and servicemen"or, in otherwords, does notexcept theone salesman employed as such bythe Company. Representatives of the Unionand the Companyagreed at a meeting held onJune19, 1962,following the Company'sreceipt ofthe bargaining request,that employeesin the category of the salesman be ex-cluded fromthe bargaining unit; andat the hearing in this proceeding, the Respondent'scounsel stated that "it has never been our understanding...the Union expected to havethe salesmen"as membersof the unit.In short, the variancebetween the unit definitionfound to beappropriate above and the one spelled out inthe Union's letter does notprejudiceany of the parties,nor materially affectany of theissues.6In addition to the four signatories in the unit at the time ofthe bargaining request,two otherindividuals(Joe Sandoval and Robert Casteel) had signedauthorizations, buttheir employmenthad terminatedbefore therequest.Needlessto say, I exclude theSandovaland Casteel cards in making findings herein as to the Union'srepresentativestatus.712-548-64-vol. 142-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDlieved that the Union nevertheless represented a majority and proposed that theCompany provide a list of the employees, and that the Union then would submititsauthorization cards to the Company.Marmaduke said that he did not havesuch a list with him, but that he would use his recollection to state the names ofthe employees then in the unit, and he proceeded to do so, whereupon Toliver pro-duced the executed authorizations, read off the names of the signatories, and thenplaced the cards in front of Marmaduke on a conference table at which the partieswere seated.Marmaduke picked up the cards and looked through them.?Toliver thereupon reiterated the Union's claim of representation, and then askedthe Company's representatives to sign an instrument providing for the Respondent'srecognition of the Union as the unit's bargaining representative, and for a meetingto negotiate "a complete labor agreement covering wages, hours and working condi-tions" of the employees in the unit.Following this, there was some discussion asto the Company's financial capacity to enter into such a contract, and whether theUnion could be of assistance to the Company, but apart from a provision for unionsecurity, which Toliver said the Union would seek in contract negotiations, and towhich the Company's representatives said they would not agree, no terms for the"complete labor agreement" were either advanced or discussed.8After some dis-cussion of union security, the Company's representatives stated, in substance, thattheUnion's request for execution of the instrument providing for recognition andcontract negotiations would be taken under advisement and submitted to the Com-pany's board of directors, and Pabst said that he would inform Toliver of theCompany's decision within a few days .9On June 25, 1962, Toliver, not having heard from Pabst or any other representa-tive of the Company, sought to reach Pabst by telephone at the latter's office, butwas unsuccessful, and left a message with the latter's secretary, requesting that theattorney call him.Pabst did not do so, and, therefore, later that day, Toliver spoketoMarmaduke on the telephone and inquired whether the Company had reacheda decision.Marmaduke replied that the matter was in Pabst's hands.Toliver statedthat he had tried unsuccessfully to reach Pabst, and requested that Marmadukecommunicate with Pabst and give the Union a reply to its June 19 recognition andbargaining request.Pabst has never returned Toliver's telephone call, nor has theattorney or any other representative of the Company ever given the Union ananswer to the request, nor, for that matter, communicated with the Union sincethe telephone conversation between Toliver and Marmaduke.T There is no dispute that Toliver made the cards available for inspection by the Com-pany's representatives, all four participants in the meeting giving testimony to that effectThe fact that the cards were thus produced contributes weight to testimony by Toliver andDunn to the effect that Marmaduke undertook to recite the names of the employees frommemory in response to an offer to produce the cards if the Company would submit a listof employees to the Union.I find thattestimony credible and have based findings on its Contrary to Toliverand Dunn, Pabst deniesthat there wasany discussionof unionsecurity.Whether there wasis of no greatmoment, but, in anycase,I think it likely thatthere was such a discussion.Provisionsfor unionsecurity are a conventional feature ofcollective bargaining,and thus there is nothing implausibleabout the relevant testimonyof Toliver and Dunn. And its plausibility is heightened by the fact that Pabst himselftestified that therewas discussion"in great detail" of the question whether unionizationwould preclude the Company fromhiring anemployee with "specific ability."The factthat this subjectarose tendsto supporta conclusionthat there was some talk of a require-ment of union membershipas a conditionof employment. I find the relevant testimony ofToliver and Dunn credible, and have based findings as to the union security subject on it.8According to Pabst, the commitment made by the Company was that "when they [thedirectors]were in a position to decide what they should or should not do, or what wasbest for all parties, they [the directors] were to notifyme and Iwas to notify Mr. Toliver."I do not believe that the matter was left in so indefinite a state as "when [the directors]were in a position to decide."Marmaduke's version, in addition to the accounts of Toliverand Dunn, supports a conclusion that the commitment was more specific, for the Company'spresident testified that its representatives informed those of the Union that"we wouldcontact them after we had discussed it with our directors"[emphasis supplied]More-over, the fact, as the evidence establishes, that Toliver sought to ascertain the Company'sdecision from both Marmaduke and Pabst on June 25, 1962 (unsuccessfully, as will ap-pear) tends to support testimony by Toliver, substantially corroborated by Dunn, to theeffect that the Company made a commitment on June 19 to give the Union an answerwithin a few days, and I have made correspondingfindings. AIR FILTER SALES & SERVICE OF DENVER, INC.389B. Discussionof theissues; concludingfindingsThere can be no doubt that the Company has failed and refused to bargain withthe Union since June 19, 1962. If the Company had a bargaining obligation itwas not met by meeting with the Union on June 19, for the Respondent promisedon that occasion to inform the Union of its decision regarding the recognition andbargaining request, and has failed to do so.Significantly,in their testimony,neitherMarmaduke nor Pabst gave any explanation of the Company's failure to keep itspromise; nor, indeed,did Pabst explain why he failed to return Toliver'scall ofJune 25, although it is evident that he received the message that Toliver had calledon that date.1eParticularly taking into account the Respondent's continuing fail-ure to keep its promise even after Toliver's efforts to ascertain the Company's bar-gaining attitude on June 25,the breach of the promise is as much a refusal tobargain as though the Company had refused to do so in so many words.The question, then, is whether the refusal has been lawful.On that issue, theRespondent basically makes three contentions: (1) That the Union has never madea sufficient bargaining demand (or a "clear demand," as the Respondent's brief putsit); (2) that the labor organization lacks the requisite majority status to serve asthe representative of the unit; and (3) that the Company's failure to bargain waslawful because it has had a good-faith doubt of the Union's majority status.The first of these claims requires little comment.To accept it one would haveto ignore the letter of June 12, 1962, as well as the Union's request at the meet-ing on June 19 that the Company sign the proposed agreement for recognition andbargaining negotiations.Clearly, the Union made a sufficient bargaining demandboth in the letter and at the meeting, and the Respondent's claim to the contraryiswithout substance.Nor am I able to accept the Respondent's contention that the evidence establishesthat the Union lacks the representative status to require the Respondent to bargain.There can be no question that the Union represented a majority of the unit (fourout of five employees) at the time of its initial bargaining request, nor, indeed,that it continued to do so on June 19, the date of the meeting, by which time theunit had increased to six, according to Marmaduke, by the hiring of one employee(Watts)."The Respondent argues, however, that by June 25, the date of Toliver'stelephone calls to Marmaduke and Pabst, the Union had lost its majority status byforce of the fact that one of the card signatories (Messinger) had quit, and threeothers (Martinez, Morrison, and Watts) had been hired.Thus, the argument runs,granting the Union's majority status prior to these personnel changes, the organiza-tion lost its right to represent the unit as a result of the changes, and therefore theCompany has since had no obligation to bargain with the Union.This thesis has at least one basic flaw, and that is that there is a presumption, inthe words of the Court of Appeals for the Fourth Circuit, "that the authority of thebargaining agent continues until the contrary be shown"(N.L.R.B. v. Highland Park11Pabst testifiedat one point:"I received three or four calls from Mr.Toliver,I believethe calls, now,I believe now, because I didn't pinpoint it at the time, I believe the callswere from Mr. Toliver prior to the meetingand subsequent to the meeting,but I don'trecall specificallywhat it was about" [emphasis supplied].So far as appears fromToliver's testimony,he called Pabst's office once after the meeting,and that was onJune 25 when he left a message for Pabst.Especially in the light of Pabst's testimony,quoted above,I am satisfiedthathe received the messagethat Toliver had called him11Whether or not Watts began working for the Company on June 19,as Marmaduke testi-fied, is of no controlling effect,but I think it appropriate to note some factors in therecord that tend to raise a doubt as to the accuracy of Marmaduke's testimony.AnaffidavitMarmaduke gave a representative of the General Counsel in the course of thelatter's investigation of the charge names five employees in the unit as "definitely . . . onmy payroll"on June 19, 1962, and makes no referencetoWatts.Moreover, the mechani-cal clock punches in Watts' timecard for his first week of employment do not begin untilsome point after the reporting hour on June 20. The starting and quitting times onJune 19, and the reporting entry on June 20 are handwritten.In explanation of the dif-ference,Marmaduke testified that Watts"was a new employee,"and that handwrittenentries are"sometimes due to the fact the employee forgets to clock in."Whether Marma-duke's relevant generalizations are credible and sufficient to explain the omissionofWatts'name from the affidavit and the difference in the timecard entries need not be decided. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDMfg Co.,110 F. 2d 632, 640).12 It is a fact that the Union represented the unitat the material times of the bargaining requests made of the Company by the letterof June 12 and at the meeting of June 19. Thus, applying the cited presumptionhere, it is evident that the burden of proving that the right of representation hasbeen lost is upon him who asserts the loss, and that the right continues to existunless the burden has been met.The mere evidence of the turnover does not meetit,and the nub of the matter is that the record is silent as to whether any of theemployees hired after June 19 have designated the Union as their bargaining repre-sentative at any materialtime.It is by no means inconceivable that one or moreof the newly hired employees held membership in the Union, perhaps dating backto another employment, or that the Union had otherwise been designated as bar-gaining agent by one or another of such employees. It would be speculative andquite improper, in my judgment, to hold that no such authorization exists, whetherby membership or otherwise, simply because the General Counsel has presented noevidence on the subject, for he is under no duty to continue advancing with evidenceof the posture of authorizations in the unit after he has established the right ofrepresentation at the time of a proper bargaining demand.That burden, clearly,isupon the Respondent if it relies, as it does here, upon a claim that its failureto bargain is justified by a loss of majority status after the bargaining requests. Inthe light of the presumption described above, the record does not establish such aloss.13The sum of the matter,regardingthe representation issue, is that the Union was,at the time of the bargaining request containedin itsletter of June 12, 1962, hasbeen at all materialtimes since,and is now, the bargaining representative of theemployeesin the unitdescribed above, within the meaning of Section 9(a) of the Act.With respect to the Respondent's remaining contention, it portrays itself as havinga doubt of the Union's majority at the June 19 meeting notwithstanding the produc-tion of the cards as evidence of the Union's representativestatus; and,in its brief,in effect depicts its doubt as reasonable because the majority was a "bare minimumnumber" with no "allowance for inaccuracy, change of view, quits or new employees."But this view of the matter strays offat a tangentfrom the material factsOne ofthem is that the Union produced hard evidence, in the form of the authorizationcards, that it represented four of a unit of no more than six employees at the time.14The possibility of "inaccuracy" in the authorization appears to me to be a strawman.There was no inaccuracy in the fact of representation set forth in the cards, and it isclear beyond doubt that at the meeting the Company accepted the cards to be whatthey purported to be, for no questionwas raisedby the Company as to the authen-ticity of the cards, although Marmaduke looked through the cards, nor did either heor Pabst, the Company's lawyer, ask the Union for an opportunity to look into theauthenticity of the cards or the authorization each contained.15In fact,Pabst testified>a See, also,N L.R.B. v. Harr 8-Woodson Co.,Inc.,162 F 2d 97, 99(C A. 4)The pre-sumption is but an application of what the Court of Appeals for the Ninth Circuit hascalled "the familiar rule that a state of affairs once shown to exist is presumed to continueto exist until the contraryis shown."N L R.B. v. National Motor Bearing Co ,105 F 2d652, 660.33I do not decide what would be the effect upon the Union's claim of representation ifthere were affirmative evidence that the Union has not been designated as bargaining repre-sentative by employees hired after June 19. It is enough that there is no such evidenceThus there is no need to consider whether adoption of the Respondent's representationposition would tend to encourage an employer to ignore,or stall a reply to, a properbargaining demand in the hope, or with the anticipation,that resignations or the hiringof new employees will relieve him of a bargaining obligation raised by the demand14As indicated previously,it is possible that Watts was not on the Respondent's payrollon June 19.If he was not yet employed,the unit on June 19 consisted of five employees16I have some doubt that,as Toliver and Dunn testified,either Marmaduke or Pabst ex-pressly stated at the meeting that the cards proved the Union's majorityToliver seemeduncertain about the matter, at points testifying to such a statement,but at others indicat-ing that he is inferring the Company's acquiescence from the conduct of its representativesrather than from any express statement by either;and Dunn expressed uncertainty whetheritwas Marmaduke or Pabst who made such a statement.It is not unlikely that in quotingone or the other of the Company's representatives as expressly acknowledging the Union'smajority status, Toliver and Dunn are voicing an inference they draw from the fact thatno question was raised about the cards, and that the meeting turned to other mattersExcept as a factor in evaluating the credibility of Toliver and Dunn, in general, it is ofno significant moment whether the Company expressly agreed at the meeting that the cardsproved the Union's majority status, for the evidence regarding the meeting warrants an AIR FILTER SALES & SERVICE OF DENVER, INC.391that he "wasn't interested in the cards," stating that he "did not know the names andaddresses of the employees" and "couldn't identify the signatures" (an explanationwhich does not negate the fact that Marmaduke raised no question about the cards,and that neither he nor Pabst requested an opportunity to look into the authenticityand reach of the cards).Clearly, too, the prospect of "quits and new employees"iswholly ungermane to the question whether the Company had a good-faith doubtof the Union's majority statuson June 19.In sum, taking into account the productionof the cards, the Company's omisison to raise any question about them, and thecourse of events that followed at the meeting, I am unable to accept the claim thatthe Company doubted the Union's majority status on June 19 irrespective of theproduction of the cards.Moreover, there are compelling indications in the record that the failure to bargaindid not stem from a good-faith doubt of the Union's majority status, whether onJune 19 or subsequently, but was rooted, instead, in a disposition to dodge bargain-ing irrespective of the Union's representative status.This is evidenced by Pabst's own testimony that he did not examine the authoriza-tion cards at the June 19 meeting "because it was my feeling the Union should bewilling to hold an election. I wasn't interested in the cards."Bearing in mind thatthere was no evidence of any infirmity in the cards at the meeting, that no questionwas raised regarding them, and that election and related representation proceduresnecessarily take time, and sometimes involve protracted delay, one is justified inbelieving that the claimed disinterest in the cards and the "feeling that the Unionshould be willing to hold an election" stemmed not from a desire to ascertain therepresentation wishes of the employees, but from a purpose to avoid bargaining orto delay it in the hope or anticipation that the Union's majority would vanish withthe passage of time.16This view of the Respondent's bargaining attitude becomes inescapable, it seemstome, when one adds to Pabst's admitted disregard of the cards the important factthat the Company has never kept the promise it made at the June 19 meeting toinform the labor organization of its decision regarding the Union's request forexecution of the proposed agreement for recognition and negotiations; and thatPabst has never returned Toliver's call of June 25, even after Toliver's request ofMarmaduke on that date that the latter communicate with Pabst with a view tosecuring an answer to the Union's request.One would think that measured by thestandard of ordinary business courtesy if nothing else, if the reason for the failureto bargain was a doubt of the Union's representative status, Marmaduke or Pabstwould have so informed Toliver in reply to his efforts on June 25 to have the Com-pany fulfill the promise it had made at the meeting.The failure of Marmadukeand Pabst to do so, not to speak of the broken promise, is a persuasive indicationinference, and I am persuaded, that the Company, whether or not it expressly acknowledgedthe Union's representative status, manifested tacit acquiescence in the Union's claim of amajority, doing so by not raising any question about the cards, and, following their pro-duction, proceeding to a discussion of other subjects such as the proposed recognition andnegotiating agreement, union security, and the Company's financial capacity to contractwith ,the Union.10Marmaduke and Pabst testified, and Toliver and Dunn denied, that the Company madea proposal at the meeting for a representation election.There are factors in the recordthat tend to support Toliver and Dunn. One is that Marmaduke, who was called as awitness first by the General Counsel and then by the Respondent, made no reference to itduring his first appearance, although on that occasion, after some testimony regarding themeeting under interrogation by the General Counsel, he described it at some length underexamination by the Respondent's counsel.He advanced the claim for the first time whencalled by the Respondent, doing so after Pabst testified. It is noteworthy, too, that theCompany, as previously described, manifested tacit acquiescence, by conduct, following theproduction of the authorization cards, in the Union's claim of majority status. In anycase,whether the election proposal was made is of no great importance and need not bedecided, for, assuming that the suggestion was put forward, the question still remainswhether the failure to bargain stemmed from a good-faith doubt of the Union's majoritystatus.Itmay be bornein mind,in that connection, that Board representation proceed-ings may be quite protracted, and that election proposals as a means of avoiding or delayingbargaining obligations are not uncommon, as the existence of many Board and judicialdecisions on the subject attest.The nub of the matter is that for the reasons set forth inthis report, whether or not the alleged election proposal was made, the record, taken as awhole, impels a holding that the refusal to bargain was lodged in a disposition to avoidbargaining without regard to the Union's representative status. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a doubt of the Union's status that the Company now professes to have hadwas not a factor in the Company's failure to bargain.In fact, some testimony Marmaduke himself gave leads one to that conclusion.Itmay be recalled that at the June 19 meeting the Company's representatives tookthe position that it would be necessary to submit the Union's request for recogni-tion and negotiations to the Company's board of directors.According to Marma-duke, following the meeting, he discussed the Union's request with his wife andthe Company's bookkeeper, who are the other two directors; and his testimonycontains three versions of the directors' bargaining attitudes.In his first account, Marmaduke described the directors as deciding "that condi-tions as they were, it would be best not to do anything about it"; and then, askedwhat "conditions" he was referring to, he replied: "Our financial conditions and thefact that we could not come to any understanding on just what they [the Union]did offer or wanted to do with us." If this testimony is to be believed, the directors'decision was not grounded upon a doubt of the Union's representative status.But the course of the examination of Marmaduke that followed, and the subsequenttwo versions of the directors' attitudes, are no less revealing.After his initial ac-count of the decision, he was asked leading questions as to "what the opinion of thedirectors was concerning the representation claim by the Union," and what was"their opinion as to whether or not the Union did represent a majority of your em-ployees."An objection to the questions was sustained, and in the course of theruling it was pointed out to the Respondent's counsel that he was "leading the wit-ness.and testimony of that sort elicited from this witness in a leading veinwould not be particularly fruitful in the final analysis." 17Following this, in response to interrogation as to what the directors had said,Marmaduke testified- "I talked to the directors about our meeting with the Union,what they had asked us to do, showed them the agreement paper, and their con-clusion was the same as mine that at that time or at this time ...."There was anobjection at this point to the "conclusion," and continuing after disposition of thematter,Marmaduke stated: "I talked to my wife, the office manager, told her whatwas asked of us and she said she didn't feel the Union could help us at that time andwe should not bargain. I talked to Mr. Ballou (the bookkeeper], he was veryemphatic he thought it would be the worst time in the world to enter into any furtherdiscussion."This, according to Marmaduke, concluded the discussion among thedirectors.Again, significantly, in describing the directors' bargaining attitudes,Marmaduke does not quote them as refusing to bargain because of any doubt ofthe Union's representative status.The third version and pertinent portions of its context appear in the followingexcerpts from the record:Mr. HAINES (for the Respondent) : I should like to offer for the record, andI understand there will be an objection, but I think it is perfectly fair underthe circumstances that the witness's attention be directed to the question ofrepresentation by the Union of the employees and I would like to ask if hehad any conversation concerning whether or not in the opinion of the directorsthe Union represented the employees, and I will direct that question to Mr.Marmaduke.Mr. GILLIS (for the General Counsel): He properly anticipated GeneralCounsel's objection, and then stated the question.There has been no show-ing the witness's recollection has been exhausted.He is giving a brief cursorystatement.I think the leading is not justified in the absence of the showing ofhis recollection being exhausted.TRIAL EXAMINER: I don't understand this at all. I think the question isleading.I am not suggesting that in a given situation you cannot jog thewitness's memory but there would have to be a basis for it.Mr. HAINES. I would like to make a statement, Mr. Examiner.TRIAL EXAMINER: All right, Sir.17Although the questions were put to Marmaduke while technically under cross-examination by the Respondent's counsel, It may be noted that he had been called by theGeneral Counsel as an officer of an adverse party under Rule 43(b) of the Federal Rulesof Civil Procedure, and the leading questions put to him by the Respondent's counsel wereobjectionable because they went beyond the scope of Marmaduke's "examination In chief"by the General Counsel.Also, the Interrogation sought the "opinion of the directors," andhence was objectionable as calling for a conclusion. AIR FILTER SALES & SERVICE OF DENVER, INC.393Mr. HAINES: I am asking if there was a subject discussed.That is not lead-ing.Iam asking what was said.That is not leading.He can say there wasno discussion.He can state what the discussion was, but it is not leading toask him if there was a subject discussedTRIAL EXAMINER: The point is this. I think it is a suggestive question in thelight of what was developed here and I have to take the question within thecontents of the entire record. I think the question is highly suggestive, absentof [sic] showing the witness's memory has been exhaustedHe stated that completes the conversation.He has had an opportunity acouple times to testify about the subject you are asking, and he didn't.How-ever, what I am going to do is this. I think I have expressed myself sufficientlyabout the value of answers to leading questions and suggestive questions, andI will permit it.You may answer.**The WITNESS: Well, Mr. Nelson Pabst is the director, he very briefly saidhe did not feel on the basis of what had been shown us that there was a majorityof our employees who wanted the Union 18Mr. Ballou, the other director, saidthat he felt the same thing, and he was more familiar with the financial aspectsof the business, and strongly advised against doing anything.TRIAL EXAMINER: What did he say about representation?The WITNESS: He also felt-TRIAL EXAMINER: Tell us what he said, not what he felt, sir.The WITNESS: He said "I don't believe the majority of your employees wanttheUnion."*******The WITNESS: And my wife who is still another Director said, "Well, halfthe people on the cards aren't even here, so how can they call it a majority?"To the best of my knowledge, sir, those were their direct answers. But it didn'tcome that fast.The conflict in Marmaduke's testimony regarding the bargaining attitudes of thedirectors is evident.In his first two versions, he not only does not quote them ashaving any doubt about the Union's claim of representation, but he portrays them,in essence, as refusing to bargain because of economic considerations.The thirdversion,which, in effect, depicts Marmaduke's wife and the bookkeeper as beingopposed to bargaining because of disbelief in the Union's claim of representation,isnot, in my judgment, worthy of credence because it is not only a wide departurefrom the two previous versions, but came almost on the heels of a statement bycounsel, in the presence of Marmaduke, that he would like to ask the witness"whether or not in the opinion of the directors the Union represented the employees";and was the product of a leading and suggestive interrogation as to the directors'"opinion."To accord any value to such testimony one would have to ignore the firsttwo versions and the leading and suggestive context that drew forth the third.Although Marmaduke himself determines "the working conditions, wages, ratesof pay, hours of employment [and] benefits" (the conventional and customarysubjects of collective bargaining), I think it likely that, as he testified, he did discussthe Union's recognition and bargaining request with his wife and the bookkeeper,and there is no reason to doubt that, in effect, they did tell him, as his first two ver-sions indicate, that the Company should not bargain because it would not be eco-nomically desirable for it to do so. I am persuaded, in short, that a doubt of theUnion's representative status was not a factor in the directors' decision not to bargain.In summary, taking into account the Company's disregard of the Union's proof ofrepresentation at the June 19 meeting, its failure to keep its promise to notify theUnion of its decision regarding the Union's recognition and bargaining requests,Pabst's omission to return Toliver's call of June 25, Marmaduke's failure to procurefor Toliver, as requested by the latter on that date, an answer whether the Companywould bargain, and Marmaduke's testimony to the effect that the Company's directorswere opposed to bargaining for economic reasons, I find that the Company's refusalto bargain was not based upon any good-faith doubt of the Union's representativeisPabst isnot adirector,and Marmadukesubsequently corrected his testimony thatPabst is one. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDstatus, but was rooted in a purpose not to bargain irrespective of the Union's rightto represent the employeesin the unit.ieThat being the case, I find that by its refusal to bargain since June 19, 1962, theRespondent has violated Section 8(a)(5) of the Act, and has thereby interferedwith, restrained, and coerced employees in the exercise of rights guaranteed themby Section 7 of the Act, thus violating Section 8 (a)( I) of the statute.20IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral states and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(5) and (1) of the Act, I shall recommend below that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following conclusions of law:1.Air Filter Sales & Service of Denver, Inc., is, and has been at all materialtimes, an employer within the meaning of Section 2(2) of the Act.2. InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen, andHelpers of America, Local No. 435 is, and has been at all material times, a labororganization within the meaning of Section 2(5) of the Act.3.All employees employed by the said Company at its Denver, Colorado, opera-tions, excluding office clerical employees, guards, salesmen other than truckdriversand servicemen, watchmen, professional employees, and supervisors, as defined inthe Act, constitute, and have at all material times constituted, a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) oftheAct.4.The said Union was, on June 12, 1962, has been at all times since, and is now,the exclusive representative of all the employees in the aforesaid appropriate unit forpurposes of collective bargaining, within the meaning of Section 9(a) of the Act.5.By failing and refusing to bargain collectively with the Union, as the exclusiverepresentative of the employees in the aforesaid appropriate unit, as found above,the said Company has engaged, and is engaging, in unfair labor practices within themeaning of Section 8(a) (5) of the Act.6.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, the Company hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Sections 2(6) and 2(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that Air Filter Sales & Service ofDenver, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Brotherhood of Teamsters,Chauffeurs, Warehousemen, and Helpers of America, Local No. 435, as the exclusiverepresentative of its employees in a bargaining unit consisting of all employees em-ployed by the Company at its Denver, Colorado, operations, excluding office clerical19I do not agree with a position takenby theRespondent to the effect that a findingthat an employer's refusal to bargain was not based upon a doubt of a union'smajoritystatus hinges uponproof that the purpose of the refusal was to gain time in which toundermine the union's representative status.SeeSnow v N L RB ,308 F 2d 687(C.A. 0).Furthermore,it seems evident that a bargaining refusal such asthat involvedhere would of itself tend to undermine a union's bargainingauthority20The Respondent has Incorporated proposed findings in its brief.Each such proposedfinding is rejected upon the basis of the findings and conclusions made herein AIR FILTER SALES & SERVICE OF DENVER, INC.395employees, guards, salesmen other than truckdrivers and servicemen, watchmen,professional employees, and supervisors, as defined in the Act.(b) In any other like manner interfering with, restraining, or coercing employeesin the right to self-organization, to form, join, or assist any labor organization, tobargain collectively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which, it is found, will effectuate thepolicies of the Act:(a)Upon request, bargain collectively with International Brotherhood of Team-sters, Chauffeurs, Warehousemen, and Helpers of America, Local No. 435, as the ex-clusive representative of the employees in the appropriate bargaining unit, describedabove, with respect to their rates of pay, wages, hours of employment, and otherconditions of employment, and if an agreement is reached, embody it in a signedcontract.(b) Post in conspicuous places at its plant and place of business, including allplaces where notices to employees are customarily posted, copies of the attachednotice marked "Appendix A."Copies of said notice, to be furnished by the RegionalDirector of the Twenty-seventh Region of the National Labor Relations Board, shall,after being signed by a duly authorized representative of the Company, be postedby it immediately upon receipt thereof, and maintained by it for 60 consecutivedays thereafter in such conspicuous places.Reasonable steps shall be taken by thesaid Company to insure that said notices are not altered, defaced, or covered byany other material.2i(c)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps the said Companyhas taken to comply therewith 22It is further recommended that,unless onor before 20 days from the date of itsreceipt of this Intermediate Report and Recommended Order the Respondent notifythe said Regional Director that it will comply with the foregoing recommendations,theNational Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.21 In the event that this Recommended Order is adopted by the Board,the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner"In the notice. In the additional event that the Board'sOrder is enforcedby a decree of the United States Court of Appeals, the words "A Decree of the UnitedStates Court of Appeals,Enforcing an Order"shall be substituted for the words "A Deci-sion and Order."12 In the event that this Recommended Order is adopted by the Board, paragraph 2 (d)thereof shall be modified to read:"Notify the said Regional Director, in writing,within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpers of America, Local No.435, as the exclusive representative of a bargainingunitconsisting of all em-ployees of the Company employed at our Denver, Colorado, plant, excludingoffice clerical employees, guards, salesmen other than truckdrivers and service-men, watchmen, professional employees, and supervisors, as defined in the saidAct, with respect to rates of pay, wages, hours of employment, or other condi-tions of employment, and ifan agreementis reached, embody it in a signedcontract.WE WILL NOT by refusing to bargain collectively, as required above, or inany other like manner, interfere with, restrain, or coerce employees in theexercise of their right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choos-ing, to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyor all suchactivities, 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept to the extentthatsuch rightmay be affected by anagreement requiringmembership in a labor organization as a conditionof employment,as authorizedin Section 8(a) (3) ofthe said Act.AIR FILTERSALES & SERVICE OFDENVER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the dateof posting and must notbe altered,defaced,or coveredby anyother material.Information regarding the provisionsof thisnotice and compliancewith its termsmay be secured from the RegionalOffice of the National LaborRelations Board,609 RailwayExchange Building,17th and ChampaStreets,Denver,Colorado,80202, Telephone No. Keystone4-4151,Extension 513.Maxam Dayton,Inc.and EvaMay Secrist,Edna Spitzer,CalliePearl Mills, Lois J. Horne,Edith Norris, Betty J. Freeman,Winifred Ann BaileyCentral States Joint Board,Retail and Department Store Em-ployees, Amalgamated Clothing Workers of America, AFL-CIO ; Local 802, Amalgamated Clothing Workers of America,AFL-CIO;and Their Agent,Agnes SmithandEva May Secrist,Edna Spitzer,Callie Pearl Mills, Lois J. Horne,Edith Norris,Betty J. Freeman,Winifred Ann Bailey.Cases Nos. 9-CA-2510-1, 9-CA-2510-2, 9-CA-2510-4, 9-CA-2510-6, 9-CA-2510-7,9-CA-2510--8, 9-CA-2510-9, 9-CB-1022-1, 9-CB-1022-2, 9-CB-1022-4, 9-CB-1022-6, 9-CB-1022-7, 9-CB-1022-8, and 9-CB-1022-9.April 30, 1963DECISION AND ORDEROn February 7, 1963, Trial Examiner Stanley Gilbert issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.The Trial Examiner also found that the Re-spondents had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of thoseallega-tions.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report and the entire record in the case, including the142 NLRB No. 39.